LETTS, Chief Judge.
On the authority of Zalka v. Zalka, 100 So.2d 157 (Fla.1958); Sheppard v. Sheppard, 45 So.2d 505 (Fla.1950); Rogoff v. Rogoff, 115 So.2d 456 (Fla.3d DCA 1959), and Landsberg v. Landsberg, 115 So.2d 456 (Fla.3d DCA 1959), and Landsberg v. Landsberg, 259 So.2d 727 (Fla.3d DCA 1972), this cause is remanded to the trial court below with directions that the portion of the final judgment awarding the appellant-wife a monetary sum per month, entitled “family support,” should be modified to identify a portion of such sum as alimony and the remaining portion as child support.
We find no other error and accordingly, the final judgment is affirmed with directions to modify the final judgment in accordance herewith.
AFFIRMED AND REMANDED.
MOORE and GLICKSTEIN, JJ., concur.